Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered July 31, 1995, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
*771Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of rape in the first degree, the victim being a girl whom he had repeatedly raped and sodomized from the time she was 11 until she was 17 years old. Defendant contends on this appeal that his prison sentence of 3 to 9 years is harsh and excessive. We disagree. Under the terms of the plea bargain agreement, 18 additional criminal charges against defendant were dropped. This, together with the highly repugnant nature of defendant’s crime and the lack of any evidence of extraordinary circumstances meriting a reduction, lead us to conclude that the sentence imposed by County Court should not be disturbed, particularly as it is in accord with the plea bargain and is much less than the harshest sentence he could have received (see, People v Lewis, 228 AD2d 730; People v Randazzo, 223 AD2d 897, 898).
Cardona, P. J., Mikoll, White, Yesawich Jr. and Carpinello, JJ., concur.
Ordered that the judgment is affirmed.